Citation Nr: 1448277	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  06-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard from March 1983 to April 2004.  He had periods of service from June 1983 to November 1983, and in 1995 and 1998, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  His claims of overseas service in the Dominican Republic and in Panama are unverified.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at a February 2010 Travel Board hearing.  The hearing transcript is of record.  

In May 2012, the Board remanded the case for further development.  In September 2013, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an April 2014 Joint Motion.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is required prior to appellate review.  The term "active Guard and Reserve duty" (AGR) means active duty or full-time National Guard duty performed by a member of a reserve component of the Army, Navy, Air Force, or Marine Corps, or full-time National Guard duty performed by a member of the National Guard, pursuant to an order to active duty or full-time National Guard duty for a period of 180 consecutive days or more for the purpose of organizing, administering, recruiting, instructing, or training the reserve components.  10 U.S.C.S. § 101(d)(6)(A) (West 2002).  AGR service and active duty support (ADS) programs may also constitute active duty for VA compensation purposes if the facts establish that such service was full-time and for operational or support purposes, as opposed to training.  VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart ii, paragraph 6.2.

The available record shows that the Veteran had periods of National Guard service from 1995 to 1998.  Specifically, a Reserve and National Guard leave and earnings statement reflects that he was on active duty status on the following dates: July 8, 1995, to July 22, 1995; May 2, 1998, to May 16, 1998; September 23, 1998, to September 24, 1998; and September 29, 1998, to September 30, 1998.  The available evidence of record also indicates that the Veteran was diagnosed with MS in August 2001.  The Board finds the record does not include sufficient information for an adequate determination as to whether the Veteran's specified periods of active duty status service was an AGR or ADS tour for operational or support purposes, rather than for training.  

The Board notes that if the Veteran has a verified AGR or ADS tour for operational or support services in 1995, or later, a diagnosis of MS in August 2001 would be within the seven year presumptive period required for service connection for MS.  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from a qualifying period of active service.  38 C.F.R. §§ 3.307, 3.309(a) (2014).  

As such, the Board finds that a remand is required to verify whether any periods of active duty status service from 1995 to 1998 were AGR or ADS tours for operational or support purposes, rather than for training.  See 38 C.F.R. § 3.159(c) (2014) (The duty to assist provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.).  


Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to verify the Veteran's periods of active duty status from 1995 to 1998.  The AOJ should identify the authority that called the Veteran to active duty and the specific purposes of that period of active duty on the following dates: July 8, 1995, to July 22, 1995; May 2, 1998, to May 16, 1998; September 23, 1998, to September 24, 1998; and September 29, 1998, to September 30, 1998.  The AOJ should also determine whether any period of active duty status was an AGR or ADS tour for operational or support purposes, rather than for training.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC), provided the applicable time to submit additional argument, and the claim should thereafter be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



